UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                           Chapter 7

 WMCH 25 HOLDINGS, LLC                            Case No. 20-12534-scc
 dba Westwood Capital Holdings, LLC,
                                                       NOTICE OF PRESENTMENT
                       Debtor.


          PLEASE TAKE NOTICE that upon the annexed Application of Leonard Blum for Rule

2004 Examination of the Debtor, Quarter Century Holdings LLC, Westwood Capital, LLC,

Daniel Alpert, Paul Tanico, Ellen Adams and Keiki-Michael Cabanos, the undersigned will

present the proposed order annexed to the application to the Honorable Shelley C. Chapman,

United States Bankruptcy Judge, for signature on November 30, 2020, at 12:00 noon.

          PLEASE TAKE FURTHER NOTICE that objections, if any, to the proposed order must

be made in writing and received in the Bankruptcy Judge’s chambers and by the undersigned not

later than 11:30 a.m. on that date. The ECF docket number to which the filing relates shall be

included in the upper right hand corner of the caption of all objections. Unless objections are

received by that time, the order may be signed.


Dated: New York, New York                           AMINI LLC
       November 10, 2020
                                                    /s/ Jeffrey Chubak
                                                    Jeffrey Chubak
                                                    Noam Besdin
                                                    131 West 35th Street, 12th Floor
                                                    New York, New York 10001
                                                    (212) 490-4700
                                                    jchubak@aminillc.com
                                                    nbesdin@aminillc.com
                                                    Attorneys for Creditor Leonard Blum
Jeffrey Chubak
Noam Besdin
AMINI LLC
131 West 35th Street, 12th Floor
New York, New York 10001
(212) 490-4700
jchubak@aminillc.com
nbesdin@aminillc.com
Attorneys for Creditor Leonard Blum

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    In re:                                            Chapter 7

    WMCH 25 HOLDINGS, LLC                             Case No. 20-12534-scc
    dba Westwood Capital Holdings, LLC,

                            Debtor.

                   APPLICATION OF LEONARD BLUM FOR RULE 2004
             EXAMINATION OF THE DEBTOR, QUARTER CENTURY HOLDINGS
             LLC, WESTWOOD CAPITAL, LLC, DANIEL ALPERT, PAUL TANICO,
                     ELLEN ADAMS AND KEIKI-MICHAEL CABANOS

             Creditor Leonard Blum (“Blum”) moves for an Order, in the form annexed hereto, directing

the Debtor to produce all non-privileged documents in its possession, custody or control responsive

to the requests for production set forth in Exhibit 1 (“Requests for Production”), and authorizing

Blum to serve Rule 2004 subpoenas on Westwood Capital, LLC (“Westwood Capital”), Quarter

Century Holdings LLC (“Quarter Century”), Daniel Alpert (“Alpert”), Paul Tanico (“Tanico”),

Ellen Adams (“Adams”) and Keiki-Michael Cabanos (“Cabanos”), substantially in the forms

annexed hereto as Exhibits 2-4,1 and states:




1
  The subpoenas command the production of documents by Westwood Capital and Quarter
Century (Exhibits 2-3) and the attendance at a deposition by Alpert, Tanico, Adams and Cabanos
(Exhibit 4). It is anticipated that depositions would follow the completion of document discovery
of the Debtor, Westwood Capital and Quarter Century.
                                        BACKGROUND

I.     THE ARBITRATION AWARD; THE COMMENCEMENT OF THIS CASE FOR
       THE PURPOSE OF AVOIDING JUDGMENT DISCOVERY

       1. Until February 25, 2020, the Debtor was the holding company for Westwood Capital,

an SEC-registered and FINRA-regulated brokerage firm that has the same address as the Debtor,

per the FINRA BrokerCheck Report annexed hereto as Exhibit 5 (“FINRA Report”).

       2. On December 17, 2018, an arbitration panel issued a partial final award, annexed hereto

as Exhibit 6, in favor of Blum and against Westwood Capital in the amount of $234,500, without

interest, and which authorized Blum to apply for an award of attorneys’ fees and expenses incurred

in connection with the arbitration, to be reimbursed by the Debtor.

       3. On January 22, 2020, the arbitration panel issued a final award, annexed hereto as

Exhibit 7, in favor of Blum and against (a) Westwood Capital in the amount of $234,500, as

provided in the partial final award, and (b) the Debtor, on account of attorneys’ fees and expenses

allowed by the arbitration panel, in the amount of $532,732.49.

       4. Blum subsequently petitioned the New York County Supreme Court to confirm the

final award and moved to take discovery of the Debtor and Westwood Capital pending its

confirmation, pursuant to CPLR § 5229.2

       5. On September 11, 2020, the Supreme Court entered a Decision and Order (Amended),

annexed hereto as Exhibit 8, granting the CPLR § 5229 motion and authorizing Blum to serve

subpoenas on the Debtor and Westwood Capital, pending confirmation of the final award.

       6. Blum served subpoenas duces tecum on September 15, 2020, but no documents were

produced in response thereto by the return date.


2
 CPLR § 5229 permits a trial judge to authorize a “party in whose favor a verdict or decision has
been rendered” to “examin[e] the adverse party” “before a judgment is entered.”


                                                   2
       7. On October 23, 2020, the Court entered a Decision and Order, annexed hereto as

Exhibit 9, confirming the final award and directing entry of judgment in Blum’s favor and against

Westwood Capital and the Debtor in the amounts of $234,500 and $532,732.49, respectively, plus

9% interest from the date of the final award, and disbursements and costs; and directing compliance

with the subpoenas within 5 days, and inviting Blum to seek a contempt award in the event of

failure to comply.

       8. To date, no portion of the amount owed by the Debtor has been paid, and no documents

have been produced in response to the subpoenas.

       9. On October 29, 2020, immediately after the 5-day period concluded, the Debtor

commenced this case. The petition, schedules of assets and liabilities (“Schedules”), statement of

financial affairs (“SOFA”) and creditor matrix have all been signed or certified by Alpert, one of

its members, and whose website bio describes him as “founding Managing Partner of Westwood

Capital, LLC and its affiliates.” The resolution approving the bankruptcy filing is executed by all

of the Debtor’s members, including Alpert, Tanico and Adams (both outside shareholders) and

Cabanos, whose website bio describes him as “General Counsel to the Westwood Capital group

of companies.” Alpert’s and Cabanos’s website bios are annexed hereto as Exhibit 10.

II.    THE WESTWOOD CAPITAL TRANSFER

       10. The Debtor disclosed in its SOFA (Item 13) that on February 25, 2020, it transferred to

Quarter Century its ownership interests in Westwood Capital “in exchange for assumed liabilities

and lease obligations of $857,010” (“Westwood Capital Transfer”).

       11. The FINRA Report states (at p.5) Alpert continues to own 25% to 50% of Westwood

Capital through Quarter Century; and the Delaware Secretary of State, Division of Corporations

search results for Quarter Century, annexed hereto as Exhibit 11, indicate the entity was formed

just two weeks before the Westwood Capital Transfer.

                                                3
        12. It further appears that the Westwood Capital Transfer, in addition to having been made

to an insider-owned affiliate within a year before the petition date, left the Debtor with no

meaningful assets, the Debtor having ascribed no value to its interests in LLCs listed in Schedule

A/B and having no meaningful cash on the petition date.

III.    THE SCHEDULED CLAIMS POOL

        13. The pool of scheduled claims not marked contingent, unliquidated or disputed is

summarized as follows:

 Creditor                                        Amount of Claim
 (Basis for Claim)                               (% of Claims Pool)
                                           Schedule D
 None
                                     Schedule E/F
 Corporate Service Company                  $681.72
 (registered agent fees)                    (.1%)
 Delaware Division of Revenue               $600
                                            (.1%)
 IRS                                        “Unknown” [$0]
                                            (0%)
 Lazare Potter Giacovas & Moyle LLP         $29,854.50
 (legal services)                           (3.5%)
 Blum                                       $532,732.49
 (final arbitration award)                  (62.5%; omits costs, disbursements and interest)
 NYS Department of Taxation and Finance    “Unknown” [$0]
                                            (0%)
 Westwood Capital Advisors, LLC             $288,460
 (intercompany loans)                       (33.8%)

No executory contracts or unexpired leases are listed on Schedule G.

IV.     PRIVATE PLACEMENT FEES

        14. On May 1, 2019, between issuance of the partial final award and the final award,

Westwood Capital issued a press release, a copy of which is annexed hereto as Exhibit 12,

announcing that the prior week it had closed on the private placement of $205 million in secured

notes, in connection with a LIHTC transaction. Upon information and belief, Westwood Capital



                                                4
collected substantial fees in connection with the transaction, a significant amount of which were

paid to Tanico and Adams, its outside shareholders who are neither creditors nor officers of

Westwood Capital.

                                       RELIEF REQUESTED

        15. Broadly speaking, Blum wishes to investigate whether the Westwood Capital Transfer

can be avoided as a preference or actual or constructive fraudulent transfer; whether the fees

collected by or on behalf of Westwood Capital in connection with the above-described private

placement transaction were paid to insiders of the Debtor, and whether said payments are likewise

avoidable; and the Debtor’s basis for having scheduled the above-referenced legal services and

intercompany loan claims, and whether grounds exist to equitably subordinate the claims and/or

recharacterize the latter as equity.

        16. Blum accordingly requests that the Court enter an Order directing the Debtor to produce

all non-privileged documents in its possession, custody or control responsive to the Requests for

Production, and authorizing Blum to serve Rule 2004 subpoenas on Westwood Capital, Quarter

Century, Alpert, Tanico, Adams and Cabanos.

                               BASIS FOR RELIEF REQUESTED

        17. Rule 2004(a) provides: “[o]n motion of any party in interest, the court may order the

examination of any entity.”

        18. Rule 2004(b) provides: “[t]he examination of an entity under this rule … may relate

only to the acts, conduct, or property or to the liabilities and financial condition of the debtor, or

to any matter which may affect the administration of the debtor’s estate.”

        19. The scope of disclosure under Rule 2004(b) has been likened to a fishing expedition,

subject only to a good cause limitation. In re Drexel Burnham Lambert Group, Inc., 123 B.R. 702,

711-12 (S.D.N.Y. 1991). The burden of showing “[g]ood cause may ordinarily be sustained by a

                                                  5
claim that the requested documents are necessary to establishment of the moving party’s claim or

that denial of production would cause undue hardship or injustice.” Id.

       20. There can be little doubt each request in the Requests for Production and the proposed

forms of Rule 2004 subpoenas commanding the production of documents by Westwood Capital

and Quarter Century, and the deposition testimony of Alpert, Tanico, Adams and Cabanos, are

relevant to the above-described potential causes of action and claim objections, and that denial of

the discovery sought by Blum would cause him undue hardship and injustice, in that absent the

commencement of this case Blum undoubtedly be entitled to the requested discovery under CPLR

§§ 5223 and 5224(a)(1)-(2), and such discovery is needed to conduct a meaningful investigation

of the above-described matters.

       21. Rule 2004(c)-(d) provides: “[t]he attendance of an entity for examination and the

production of documents … may be compelled as provided in Rule 9016,” but “[t]he court

may for cause shown and on terms as it may impose order the debtor to be examined at any time

or place it designates” (i.e., without the need for a subpoena). Blum submits that given the above-

described circumstances, ample grounds exist to direct the Debtor to produce non-privileged

documents responsive to the Requests for Production without the need for protections afforded

nondebtors under Rule 45(d)(2)(B) or (d)(3). The subpoenas as to which Blum seeks authorization

to issue and serve are plainly permitted by Rule 2004(c).

                                    NO PRIOR REQUEST

       22. No prior request for the relief sought herein has been made to the Court, or to any

other court.




                                                6
       WHEREFORE, the Court should authorize Blum to take Rule 2004 discovery as requested

herein, and grant such other and further relief as the Court deems just and proper.


Dated: New York, New York                            AMINI LLC
       November 10, 2020
                                                     /s/ Jeffrey Chubak
                                                     Jeffrey Chubak
                                                     Noam Besdin
                                                     131 West 35th Street, 12th Floor
                                                     New York, New York 10001
                                                     (212) 490-4700
                                                     jchubak@aminillc.com
                                                     nbesdin@aminillc.com
                                                     Attorneys for Creditor Leonard Blum




                                                 7
